2017 IL App (2d) 160184 

                                  No. 2-16-0184

                           Opinion filed March 28, 2017 

______________________________________________________________________________

                                             IN THE


                              APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

THE COUNTY OF BOONE,                   ) Appeal from the Circuit Court
                                       ) of Boone County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 14-CH-170
                                       )
PLOTE CONSTRUCTION, INC.,              )
BELVIDERE MATERIALS, LLC, and          )
CHICAGO LAND TITLE AND TRUST           ) Honorable
COMPANY,                               ) C. Robert Tobin III and
                                       ) Philip J. Nicolosi,
      Defendants-Appellants.           ) Judges, Presiding.
______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Justices Zenoff and Schostok concurred in the judgment and opinion.

                                           OPINION

¶1     Defendants, Plote Construction, Inc., Belvidere Materials, LLC, and Chicago Land Title

and Trust Company, appeal an order of the circuit court of Boone County holding them in

indirect civil contempt for violating an injunctive order entered in favor of plaintiff, the County

of Boone. Defendants argue that the injunctive order expired prior to the conduct that was the

basis for the contempt finding and, alternatively, that plaintiff failed to prove that defendants’

conduct violated the terms of the injunction. We reject these contentions and affirm.

¶2                                     I. BACKGROUND
2017 IL App (2d) 160184


¶3     In March 2005, defendants, who were contract purchasers of property on which they

desired to operate a quarry, sued plaintiff to challenge its prohibition on quarrying activities in

the zoning district containing the property. In September 2005, plaintiff and defendants entered

into a settlement agreement (the Settlement Agreement) in which plaintiff agreed to issue

defendants a special-use permit for “the extraction of minerals and earth materials” from the

property. Section 3(b) of the Settlement Agreement contained the following restriction on

defendants’ operating hours:

               “(b) The hours of operation for the quarrying activities to be conducted on the

       Subject Property shall be from 6:00 a.m. to 6:00 p.m. weekdays and Saturdays and there

       shall be no operations conducted on Sunday or legal holidays, unless the County permits

       less restrictive hours and days of operations to other mining operations subject to its

       control in which event the less restrictive regulations shall apply to the Subject Property

       to the same extent and for the same periods as those which apply to such other mining

       operations. ***” (Emphasis added.)

We refer to the italicized language as the “least restrictive hours” clause.

¶4     In June 2014, plaintiff enacted Ordinance No. 14-21 (the Ordinance) (Boone County

Code of Ordinances No. 14-21 (eff. June 18, 2014), which granted defendants “a special use for

a quarry” on the property. The Ordinance specified “hours of operation for the quarrying

activities to be conducted on the property.” The hours were the same as those specified in the

Settlement Agreement. Defendants operated the quarry under the name “Beverly Materials.”

¶5     On August 21, 2014, plaintiff filed a complaint seeking preliminary and permanent

injunctive relief barring defendants from operating the quarry outside the hours specified in the

Ordinance. Four days later, plaintiff filed a motion for a temporary restraining order (TRO) and



                                                -2­
2017 IL App (2d) 160184


a preliminary injunction. Plaintiff alleged in the complaint and the motion that it had received

numerous complaints of “quarrying activity outside the allowable hours of operation.”          In

response to these complaints, one of plaintiff’s building inspectors, Drew Bliss, conducted a site

inspection of defendants’ property on three separate dates in August 2014. On those dates, Bliss

observed “quarrying activity *** being performed *** in violation of the Ordinance,” namely

outside the permitted hours. Plaintiff attached an affidavit from Bliss, who averred that, on the

three dates in August 2014, he observed “quarrying activity” taking place on defendants’

property outside permitted hours. Bliss’s affidavit did not specify the “quarrying activity” he

observed. However, plaintiff also attached an August 13, 2014, letter from Bliss to defendants.

In the letter, Bliss informed defendants that, at 7:06 p.m. on August 12, 2014, he observed a

“front[-]end loader *** moving aggregate within the quarry.” Bliss stated that he considered this

activity to be “quarrying activity.”

¶6     Plaintiff served defendants with copies of its pleadings and informed them of the date on

which the motion for injunctive relief would be heard. Meanwhile, defendants moved to dismiss

the complaint. In their motion, defendants alleged that the activity Bliss observed at defendants’

quarry on the three dates in August occurred within the operating hours that plaintiff granted to

another quarrying operation, Quality Aggregates. Therefore, according to defendants, the “least

restrictive hours” clause in the Settlement Agreement applied and defendants were not in

violation of the Ordinance.

¶7     On November 24, 2014, the trial court issued a memorandum of decision. The court

began by noting that previously, on November 13, the court held a hearing on plaintiffs’ motion

for injunctive relief and defendant’s motion to dismiss.      The record contains no report of

proceedings of the hearing. The court further stated in the memorandum that on November 13 it



                                              -3­
2017 IL App (2d) 160184


“entered oral rulings” on both motions and “advised the parties that [the court] would issue a

memorandum of decision clarifying its basis for such rulings.” Notably, the record contains no

order from November 13 memorializing the oral rulings entered that day.

¶8      In the body of the memorandum, the court found that plaintiff satisfied the elements for a

TRO. The court concluded the memorandum by stating: “Defendants’ Motion to Dismiss is

denied. Plaintiff’s Motion for Temporary Restraining Order is granted.” The court did not

specify the conduct from which defendants were barred or specify a duration for the injunction.

¶9     Defendants did not take an immediate appeal from the November 2014 injunctive order.

Instead, defendants filed (1) an answer to the complaint, (2) an affirmative defense based on the

“least restrictive hours” clause, and (3) a “Counterclaim for Declaratory Judgment to Enforce

[the Settlement Agreement].”       Plaintiff moved to dismiss the affirmative defense and the

counterclaim, but the court denied the motion.

¶ 10   In June 2015, plaintiff filed a petition for a rule to show cause for indirect civil contempt.

Plaintiff alleged that defendants willfully violated the November 2014 injunctive order by

conducting quarrying activities beyond the permitted hours of operation, as observed by Bliss.

Plaintiff attached an affidavit from Bliss, who averred that, on three separate dates in June 2015,

he observed vehicles enter the quarry, receive loads of aggregate, and leave. Bliss referred to

these activities as “quarrying activities.”

¶ 11   In July 2015, defendants filed a motion to strike the petition, under section 2-615 of the

Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2014) (dismissal for failure to state a

cause of action upon which relief can be granted)). They argued that the loading and hauling of

materials, as observed by Bliss, did not of themselves constitute “quarrying activities” as

contemplated in the Ordinance.



                                                 -4­
2017 IL App (2d) 160184


¶ 12   On October 26, 2015, the trial court held an evidentiary hearing on the petition for a rule

to show cause and the motion to strike the petition. Plaintiff’s sole witness at the hearing was

Bliss, who related his investigation of numerous complaints that defendants were engaging in

quarrying activities prior to 6 a.m., in contravention of the Ordinance. Bliss described three

separate dates, June 11, 17, and 18, 2015, on which he positioned himself off-site and observed

activities within the quarry prior to 6 a.m. On these dates, Bliss saw heavy trucks enter the

quarry and receive loads of aggregate from front-end loaders before leaving the quarry. Bliss

saw some of the trucks pause at the quarry’s scale house before leaving.

¶ 13   Following Bliss’s testimony, defendants called David Zumbrunn as their sole witness.

Zumbrunn was the general manager of Beverly Materials. Zumbrunn stated that, on his reading,

the Ordinance contained no definition of “quarrying activities.” Zumbrunn also had not seen

“any portion of a county ordinance which identifies loading trucks as quarrying activities.”

¶ 14   In November 2015, while the petition and the motion to strike were under advisement,

defendants moved for leave to file another affirmative defense. Defendants’ defense was that the

November 2014 injunction expired prior to the dates in June 2015 when Bliss made his

observations. Defendants characterized the November 2014 injunction as a TRO and cited case

law holding (in defendants’ paraphrase) that a TRO “can only properly last for no more than 10

days provided that a hearing regarding the issuance of a preliminary injunction is scheduled

within a short time thereafter.” Defendants noted that, in the 12 months since the injunctive

order was issued, a hearing on the issuance of a preliminary injunction was neither held nor

scheduled.

¶ 15   The court granted defendants leave to file the affirmative defense. Plaintiff then moved

to strike the defense.



                                               -5­
2017 IL App (2d) 160184


¶ 16   In January 2016, the trial court issued a written order resolving several pending matters.

First, the trial court denied defendants’ motion to strike the petition for a rule to show cause.

Second, the court granted plaintiff’s motion to strike defendants’ affirmative defense that the

injunction expired prior to the activities in June 2015 that plaintiff alleged were in violation of

the injunction. The court rejected defendants’ suggestion that the injunctive order was subject to

the 10-day limit provided in section 11-101 of the Code (735 ILCS 5/11-101 (West 2014)). The

court noted that the 10-day limit applied to a TRO granted without notice, but that here the

injunctive order was entered with notice. The court also remarked that, in the months since the

injunctive order was issued, defendants had not asked for a hearing on whether a preliminary

injunction should issue. The court concluded its discussion as follows:

               “The court is not finding at this junction [sic] that [defendants are] not entitled to

       a hearing on the Plaintiff’s Complaint for Preliminary and Permanent Injunction[,] but

       based on the statute, previous court rulings and the facts before it, this court is denying

       [defendants’] [a]ffirmative defense that the TRO entered in the case should be dismissed

       since it was in effect for more than 10 days.”

¶ 17   Third, the trial court found that the activities Bliss observed at the quarry in June 2015,

outside the Ordinance’s specified hours, constituted “quarrying activities”:

               “Although there was no evidence presented that there was any mining or blasting

       being done outside of the time restrictions[,] there was ample evidence of quarrying

       activities presented to the court for its consideration. The evidence showed that prior to 6

       a.m. the Defendants granted access to *** pick-up trucks, semi-trucks and dump trucks

       into and out of the quarry owned and operated by Defendants and allowing, if not

       facilitating[,] the use of [front-]end loaders to load aggregate located inside the quarry



                                                -6­
2017 IL App (2d) 160184


       into the trucks. The evidence also showed that the scale house located on the property

       was used to weigh these trucks filled with the aggregate prior to exiting the quarry.

       These activities are ‘quarrying activities.’ ”

¶ 18   In February 2016, the court issued a judgment holding defendants in indirect civil

contempt of court for the June 2015 violations. The court imposed a monetary sanction for the

contempt. Also on that date, the court scheduled a hearing on plaintiff’s complaint. At one

point, the court characterized the hearing as one to determine whether a “preliminary and/or

permanent injunction” should issue. At a later point, the court said that the hearing would be “on

whether or not the defendants should be permanently enjoined from doing their activity.”

¶ 19   Defendants subsequently filed a motion to stay proceedings pending resolution of this

timely appeal from the adjudication of contempt. The court granted the motion and stayed

proceedings.

¶ 20                                      II. ANALYSIS

¶ 21   Defendants’ two contentions on appeal are: (1) the injunction expired prior to the June

2015 activities that formed the basis for the finding of contempt; and (2) even if the injunction

were still in effect, plaintiff failed to prove that defendants’ activities violated the terms of the

injunction.

¶ 22   We address first plaintiff’s assertion that, because defendants did not take an immediate

appeal from the injunctive order entered in November 2014, the order became the law of the case

and could not be challenged in a later appeal in the proceeding. Plaintiff’s contention is based on

abrogated authority.

¶ 23   Illinois Supreme Court Rule 307(a) (eff. Feb. 26, 2010) lists several types of interlocutory

orders, including those concerning injunctions, from which “[a]n appeal may be taken to the



                                                -7­
2017 IL App (2d) 160184


Appellate Court” within 30 days of entry of the interlocutory order. Defendants rely on this

court’s statement in Bradford v. Wynstone Property Owners’ Ass’n, 355 Ill. App. 3d 736, 739

(2005), that “[t]he failure to timely appeal from a trial court’s order disposing of a motion to

grant, deny, modify, dissolve, or refuse to dissolve a TRO renders that order the law of the case

from which a later appeal cannot be taken.” For this proposition, this court cited two cases from

the First District Appellate Court, Hwang v. Tyler, 253 Ill. App. 3d 43, 46 (1993), and Battaglia

v. Battaglia, 231 Ill. App. 3d 607, 615 (1992). Curiously, our decision in Bradford failed to

mention that this court had previously departed from Hwang precisely on whether the failure to

take an immediate appeal under Rule 307(a) from an interlocutory order is res judicata in an

appeal from a later judgment in the case. We said in Anderson v. Financial Matters, Inc., 285 Ill.

App. 3d 123, 135 (1996):

               “Here, the language of Rule 307(a)(1) is plain and unambiguous: a party is not

       required to appeal a Rule 307(a)(1) interlocutory order in order to preserve later review of

       that order.     Rule 307(a)(1) provides only that an appeal ‘may’ be taken from an

       interlocutory order that grants a motion to compel arbitration or to stay the proceedings.

       [Citation.]     As a rule of statutory construction, the word ‘may’ is permissive or

       discretional as opposed to mandatory. [Citations.] Because Rule 307(a)(1) does not

       require a party to appeal the interlocutory order, a reviewing court may still review the

       merits of that order after a final judgment in the case is rendered and appealed from.

       [Citations.]”

We declined to follow the contrary line of decisions, which included Hwang. We remarked that

those decisions “neither considered the plain language of Rule 307(a) nor interpreted that

language in accordance with accepted rules of statutory construction.” Id. at 136.



                                               -8­
2017 IL App (2d) 160184


¶ 24      Later, in Salsitz v. Kreiss, 311 Ill. App. 3d 590, 593 (2000), the First District noted

Anderson’s disagreement with Hwang but continued to adhere to Hwang’s view of Rule 307(a).

However, the supreme court in Salsitz resolved the inter-district disagreement by adopting

Anderson’s construction of Rule 307(a). See Salstiz v. Kreiss, 198 Ill. 2d 1, 11-12 (2001). The

supreme court said:

                 “The optional nature of Rule 307 is manifest from the language it employs. Rule

          307 plainly states that an appeal ‘may’ be taken to the appellate court from an

          interlocutory order of the circuit court. Use of the word ‘may’ is generally regarded as

          indicating that action is permissive rather than mandatory. [Citation.] There is no basis

          for construing the term differently here.” Id.

¶ 25      While the First District itself later recognized the supreme court’s abrogation of Hwang

(see Banco Popular North America v. Gizynski, 2015 IL App (1st) 142871, ¶ 43), our decision in

Bradford mentioned neither this court’s earlier departure from Hwang in Anderson, nor, more

importantly, the supreme court’s abrogation of Hwang and Battaglia. In light of the supreme

court’s decision in Salsitz, we hold that defendants’ failure to take an immediate appeal from the

injunctive order entered in November 2014 did not render that order the law of the case in this

appeal.

¶ 26      We move to defendants’ contentions. First, they claim that the injunction entered in

November 2014 lapsed before the activities in June 2015 on which the court based the finding of

contempt. We disagree.

¶ 27      Under Illinois law, there are three types of injunctive relief: a TRO, a preliminary

injunction, and a permanent injunction. Mister v. A.R.K. Partnership, 197 Ill. App. 3d 105, 110

(1990). TROs can be entered with notice or without notice. See Jurco v. Stuart, 110 Ill. App. 3d



                                                  -9­
2017 IL App (2d) 160184


405, 408-09 (1982). Section 11-101 of the Code (735 ILCS 5/11-101 (West 2014)) permits a

TRO to issue without notice but subjects such an order to a 10-day limit. Specifically, section

11-101 states that a TRO entered without notice:

       “shall expire by its terms within such time after the signing of the order, not to exceed 10

       days, as the court fixes, unless within the time so fixed the order, for good cause shown,

       is extended for a like period or unless the party against whom the order is directed

       consents that it may be extended for a longer period. The reasons for the granting of the

       extension shall be stated in the written order of the court. In case a temporary restraining

       order is granted without notice, the motion for a preliminary injunction shall be set for

       hearing at the earliest possible time and takes precedence over all matters except older

       matters of the same character; and when the motion comes on for hearing the party who

       obtained the temporary restraining order shall proceed with the application for a

       preliminary injunction and, if he or she does not do so, the court shall dissolve the

       temporary restraining order.” Id.

Where a TRO is entered with notice, the 10-day rule of section 11-101 does not apply. Kable

Printing Co. v. Mount Morris Bookbinders Union Local 65-B, 63 Ill. 2d 514, 521 (1976); Jurco,

110 Ill. App. 3d at 409. For that situation, courts have developed the rule that, if the TRO was

issued with notice yet without a hearing, then a hearing must be held within a “short time” after

expiration of the 10-day period, “so as to prevent the potential significant consequences of only a

summary proceeding to exist more than a short period of time.” Jurco, 110 Ill. App. 3d at 409.

“To allow a temporary restraining order of unlimited duration is to have a preliminary injunction

[citation] without giving the one party a fair opportunity to oppose the application and to show[,]

if he can[,] why an injunction should not issue.” Id.



                                              - 10 ­
2017 IL App (2d) 160184


¶ 28   The situation is altogether different, however, where a TRO is issued after both notice

and a hearing. In that case, the TRO is the functional equivalent of a preliminary injunction.

Mister, 197 Ill. App. 3d at 110 (“Where *** the defendant is afforded notice and a hearing, there

is no practical difference in results between a temporary restraining order and a preliminary

injunction”) (citing Kable, 63 Ill. 2d at 524)); see 735 ILCS 5/11-102 (West 2014) (“No court or

judge shall grant a preliminary injunction without previous notice of the time and place of the

application having been given the adverse party.”). TROs and preliminary injunctions require

the same elements of proof (see County of Du Page v. Gavrilos, 359 Ill. App. 3d 629, 634

(2005); Jacob v. C&M Video, Inc., 248 Ill. App. 3d 654, 664 (1993)) but have different purposes

and, correspondingly, different durational limits. A TRO:

       “is a drastic remedy which may issue only in exceptional circumstances and for a brief

       duration. [Citation.] The purpose of a temporary restraining order is to preserve the

       status quo until the court can conduct a hearing to determine whether it should grant a

       preliminary injunction.” (Emphasis added.) American Federation of State, County &

       Municipal Employees v. Ryan, 332 Ill. App. 3d 965, 966 (2002).

By contrast, “ ‘[a] preliminary injunction *** is not necessarily of extremely brief duration since

its primary purpose is to provide relief to an injured party and maintain the status quo until a trial

on the merits.’ ” New York Life Insurance Co. v. Sogol, 311 Ill. App. 3d 156, 159 (1999)

(quoting Bullard v. Bullard, 66 Ill. App. 3d 132, 135 (1978)). Thus, another hallmark of a

preliminary injunction besides notice and a hearing is the lack of a definite duration for the

injunctive relief. See Peoples Gas Light & Coke Co. v. City of Chicago, 117 Ill. App. 3d 353,

356 (1983) (citing Kable, 63 Ill. 2d at 524).




                                                - 11 ­
2017 IL App (2d) 160184


¶ 29   Defendants believe that the trial court’s failure to schedule a hearing in the months

following the issuance of the November 2014 injunctive order caused that order to expire.

Defendants rely on the mandate in Jurco and later cases that where an injunction is issued in a

“summary proceeding,” i.e., without a hearing, the trial court must schedule a hearing shortly

after expiration of the 10-day period following the injunction. Jurco, 110 Ill. App. 3d at 409. In

this case, however, the injunctive order was issued after both notice and a hearing. Thus, the

concerns in Jurco were satisfied.     Though this fact suffices to defeat defendants’ narrow

contention, we add that the November 2014 order is more appropriately seen as a preliminary

injunction than a TRO, because it was issued after both notice and a hearing and had no

durational limit. Notably, the trial court appeared to waver in its view of the order. While the

court mostly described the order as a TRO, the court at one point mentioned that the next hearing

would be to adjudicate plaintiff’s complaint and determine whether a permanent injunction

should issue. Also, in the months following the issuance of the injunctive order, the court did not

take the initiative to schedule a further hearing on injunctive relief, which was consistent with a

view of the order as a preliminary injunction designed to maintain the status quo until trial. See

Gallaher v. Hasbrouk, 2013 IL App (1st) 122969, ¶ 24 (the character and effect of an order is

determined by its substance, not its label). Whatever the proper characterization of the order,

however, defendant’s narrow contention based on Jurco fails.

¶ 30   Defendants’ second contention on appeal is that their activities did not violate the trial

court’s November 2014 injunctive order. First, defendants argue that the order was deficient

because it did not particularly describe the conduct enjoined. Defendants cite section 11-101 of

the Code (735 ILCS 5/11-101 (West 2014)), which states in relevant part:




                                              - 12 ­
2017 IL App (2d) 160184


       “Every order granting an injunction and every restraining order shall set forth the reasons

       for its entry; shall be specific in terms; shall describe in reasonable detail, and not by

       reference to the complaint or other document, the act or acts sought to be restrained; and

       is binding only upon the parties to the action, their officers, agents, employees, and

       attorneys, and upon those persons in active concert or participation with them who

       receive actual notice of the order by personal service or otherwise.”

Thus, “ ‘an injunction order cannot support a finding of contempt unless it sets forth with

certainty, clarity and conciseness precisely what actions are enjoined.’ ” People ex rel. City of

Chicago v. Le Mirage, Inc., 2013 IL 113482, ¶ 66 (quoting O’Leary v. Allphin, 64 Ill. 2d 500,

513-14 (1976)).

¶ 31   Defendants are correct that the acts enjoined are not described in the November 2014

memorandum and are at best inferable from the documents (such as Bliss’s affidavit) referenced

in the memorandum. The trial court, however, cannot fulfill the specificity requirement of

section 11-101 by making reference to “the complaint or other document.” 735 ILCS 5/11-101

(West 2014).

¶ 32   This does not mean that defendants prevail. The November 2014 memorandum alludes

to other pronouncements from the trial court that might potentially have satisfied section 11-101.

The court referenced “oral rulings” that it made at the November 13 hearing on plaintiff’s motion

for injunctive relief. The court stated that the memorandum was meant to explain the basis for

those rulings.    This suggests that the memorandum was a supplement to, rather than a

restatement of, those rulings. A trial court’s oral and written pronouncements together constitute

the “order granting an injunction” for purposes of section 11-101.               See Televation

Telecommunication System., Inc. v. Saindon, 169 Ill. App. 3d 8, 20 (1988) (consulting “[t]he



                                              - 13 ­
2017 IL App (2d) 160184


court’s oral injunction order, from which the written order was drafted,” in determining whether

the court described the enjoined actions with adequate specificity). Defendants, however, have

not supplied us with a report of proceedings of the November 13 hearing. As the appellants

before us, defendants had the duty to provide this court with a sufficient record of the trial court

proceedings to support their claims of error. See Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984).

We resolve against defendants any doubts arising from an incomplete record. Id. at 392. Due to

defendants’ omission, we do not know the “oral rulings” that the trial court made at the

November 13 hearing and, further, whether they satisfied the specificity requirement of section

11-101. See In re Marriage of Lindsey-Robinson, 331 Ill. App. 3d 261, 266 (2002) (where the

respondent claimed on appeal that the trial court employed faulty reasoning during its oral ruling

approving a qualified domestic relations order, Foutch applied because the respondent failed to

provide a report of proceedings of the hearing). Consequently, we resolve this issue against

defendants and reject their claim of error.

¶ 33    Defendants’ other challenge to the contempt order assumes, in tension with their first

challenge, that the injunctive order is specific enough for us to determine whether it was in fact

violated. Here defendants argue that their activities of loading aggregate, as observed by Bliss,

did not contravene the terms of the injunctive order. We are unable to resolve this contention.

As noted, we do not have a full record of the injunctive order, because defendants have failed to

provide a report of proceedings of the November 13 hearing where the trial court made “oral

rulings” for which it later provided a written rationale. As we must resolve against defendants

any doubts arising from a gap in the record on appeal (see Foutch, 99 Ill. 2d at 392), we reject

this claim of error, too.

¶ 34                                   IIII. CONCLUSION



                                               - 14 ­
2017 IL App (2d) 160184


¶ 35   For the foregoing reasons, we affirm the judgment of the circuit court of Boone County.

¶ 36   Affirmed.




                                             - 15 ­